Citation Nr: 0207968	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a request for wavier of recovery of a debt in the 
amount of $5,686.00 stemming from the overpayment of pension 
benefits was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  He died in April 1993.  The appellant in this case is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 decision on waiver of indebtedness 
rendered by the Debt Management Center of the Department of 
Veterans Affairs (VA) at St. Paul Minnesota, which denied 
entitlement to waiver of recovery of the appellant's debt in 
the calculated amount of $5,686 stemming from the overpayment 
of pension benefits based on a finding that the request for 
waiver was not submitted on a timely basis and, therefore, 
could not be considered in accordance with the principles of 
equity and good conscience.  


FINDINGS OF FACT

1.  The appellant was notified of an overpayment of death 
pension benefits in the amount of $5,686.00, of the right to 
request waiver of recovery of the overpayment, and of the 180 
day time limit to request waiver in a letter dated October 
26, 1997.  This letter was not returned as undeliverable. 

2.  The appellant has not shown by satisfactory evidence that 
she did not receive the October 1997 letter in a timely 
fashion.  

3.  The earliest communication of record which may be 
considered a request for waiver of that debt was received by 
VA in October 1998. 


CONCLUSION OF LAW

A request for waiver of recovery of overpayment of VA pension 
benefits in an amount originally calculated as $5,686.00 was 
not timely filed by the appellant.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(b), 3.1(q) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.  In April 1993, the appellant filed a 
claim for non-service-connected death pension benefits.  She 
reported that she had no income.  In August 1993, the 
appellant was awarded death pension benefits at the monthly 
rate of $425.00 effective May 1, 1993.  She was notified that 
the amount of her pension was based on her income and that 
she must report any changes in her income.  She was informed 
that her failure to promptly tell VA about income changes 
might create an overpayment which she would have to be repay.

The appellant was paid pension benefits from 1993 to 1996 at 
the maximum amounts payable, the amount increased each year 
as of the first of December, based on information which 
indicated that she had no other income.  

In October 1996, the VA Regional Office (RO) in Waco, Texas, 
informed the appellant that evidence had been received which 
indicated that she had received income from the City of El 
Paso for 1993 and thereafter.  Based upon this information 
the RO proposed to reduce her pension payments from $425 to 
$100 effective May 1, 1993.  She was informed that if her 
income had changed, she should furnish verification of the 
amount the income received in 1994, 1995, 1996, and 1997.  In 
December 1997, she was informed that her pension benefits 
were reduced to $100 effective May 1, 1993; $111 effective 
December 1, 1993, $123 effective December 1, 1994, $135 
effective December 1, 1995, and $148 effective December 1, 
1996.  This retroactive adjustment resulted in an overpayment 
of $14,153.

In March 1997, the appellant filed a request for waiver of 
the overpayment.  She submitted a financial status report on 
which she reported that she received benefits of $470 per 
month ($5,640 per year) from a non-VA pension.

In May 1997, the Committee on Waivers and Compromises of the 
Waco RO granted the appellant's request for a waiver of 
$14,153.00.  It was felt that repayment of the debt would 
cause undue financial hardship and violate the principles of 
equity and good conscience.  The appellant was notified of 
this waiver by letter dated June 12, 1997.  

By a letter dated in August 1997 the RO notified the 
appellant that based on evidence showing that she had 
received $5,479 from the city of El Paso in 1994, her VA 
pension would be terminated retroactive to February 1, 1994, 
because her income for 1994 exceeded the maximum annual 
pension rate set by law of $5,239 effective December 1, 1993, 
for a surviving spouse.  She was requested to furnish 
information as to her income for 1995, 1996, and expected for 
1997.  

By a letter dated in October 1997 the RO notified the 
appellant that her VA pension benefits had been terminated 
retroactive to February 1, 1994.  She was informed that this 
adjustment resulted in an overpayment of benefits and that 
she would be notified of the exact of the overpayment.  

The claims folder contains a written certification, from the 
Debt Management Center of the Veterans Benefits 
Administration.  This certification verifies that on October 
26, 1997, VA dispatched the initial notice of indebtedness 
and the right to request waiver to the debtor.  This letter 
was mailed to the appellant at her address of record at that 
time and was not returned as undeliverable.  The appellant 
was informed that the amount of the overpayment was 
$5,686.00.  The information from Debt Management Center 
includes a printout of the screen from the Centralized 
Accounts Receivable Online System that indicates that date of 
dispatch of the Debt Management Center's initial notice to 
the debtor, and a statement that explains the details of the 
screen printout.  In addition, Debt Management Center has 
provided a copy of the type of the form letter sent to the 
debtor.  This letter includes the following paragraph:

RIGHT TO REQUEST WAIVER OF THE DEBT:  
Under certain circumstances, we grant a 
request to waive part or all of the debt.  
This means that you will not be required 
to pay the amount waived.  However, your 
right to request waiver only lasts for 
180 days.

These items are a part of the permanent record, in accordance 
with OF Bulletin 99.GC1.04 (May 14, 1999).

In October 1998, the appellant's Congressional Representative 
submitted a statement from the appellant.  She wrote that she 
had been approved for VA pension benefits in 1993 and that in 
1996 she had been informed that her VA pension benefits had 
been reduced from $425 per month to $100 per month because 
she had been paid more than she was entitled to received.  
She had requested a waiver of the amount owed in March 1997 
and been informed in June 1997 that the request for waiver 
was approved.  She stated that she thought this matter was 
closed, but that she was still getting letters regarding this 
debt.  She noted that the VA checks completely stopped in 
January 1997.

In March 1999, the appellant submitted a statement with an 
attached financial status report listing her present income.  
She noted that she was unable to pay the debt and was 
requesting a waiver.  Further, she indicated that she did not 
receive notice of her need to submit a timely request for 
waiver of the indebtedness of $5,686.

This request was accepted as a formal request for a waiver.  
The request for a waiver of recovery of the overpayment was 
denied in a decision dated in April 1999.

II.  Legal Criteria.  Under pertinent regulations, a request 
for waiver of recovery of indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued after April 1, 1983, by VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
error either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963 (2001).  The Board notes that where, as in the present 
case, VA mails a notice, there is a presumption of the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

An exception to the 180 day requirement is provided only 
where the appellant can demonstrate that the notification was 
not actually received within a reasonable period after the 
date of mailing of the notice.  38 C.F.R. § 1.963(b)(2).  

III.  Analysis.  The overpayment of pension benefits paid to 
the appellant in this case and the subject of the present 
appeal is the second of two overpayments created and charged 
against the appellant because she failed to timely and 
accurately report the receipt of income.  The initial 
overpayment of $14,153 was created by an award action in 
December 1996 which reduced the monthly rate of pension 
benefits payable to the appellant retroactive to May 1, 1993.  
The record reflects the following:

Effective Dates	Amount Paid		Amount Due		Maximum 
Rate
05-01-93		$425			$100		$5,106
12-01-93		 436			 111		 5,239
12-01-94		 448			 123		 5,386
12-01-95		 460			 135		 5,527
12-01-96		 474			 148		 5,688

The December 1996 award adjustment was based upon the 
appellant having countable annual income of $3,906 for each 
year from 1993 to 1996.

In March 1997, the appellant filed a timely request for 
waiver of recovery of the $14,153 overpayment created by the 
December 1996 award action.  In a decision dated in May 1997 
the RO waived the entire amount of the overpayment created by 
the December 1996 award action on the basis of financial 
hardship.

As noted above, the reduced pension benefits awarded the 
appellant by the December 1996 award were based on the 
appellant having income of $3,906 per year.  However, with 
her March 1997 request for waiver, she provided information 
which indicated that she received $5,640 per year from a non-
VA pension.  In August 1997, the RO notified the appellant 
that based on evidence showing that she had received $5,479 
from the city of El Paso in 1994, her VA pension would be 
terminated retroactive to February 1, 1994, because her 
income for 1994 exceeded the maximum annual pension rate set 
by law.  In October 1997 the RO terminated her benefits 
retroactive to February 1, 1994.  The October 1997 award 
action resulted in another overpayment of benefits in the 
amount of $5,686 for the period from February 1, 1994, until 
her benefits were terminated in October 1997.

The Board notes that the appellant indicated in March 1997 
that she would receive $5,640 per year from a non-VA pension, 
apparently from the city of El Paso.  Inasmuch as the maximum 
pension rate as of December 1, 1996, was $5,688, it is not 
entirely clear that her income would have been excessive.  
However, the appellant has not challenged the propriety of 
the creation of the overpayment, and the records assembled 
for appellate review do not contain complete information as 
to the appellant's income.  The appellant may challenge the 
propriety of the creation of the overpayment at any time, if 
she feel that she may have been entitled to pension benefits 
for any period of time subsequent to February 1, 1994.

The RO and the Debt Management Center sent the appellant 
information concerning the basis for the creation of the 
second overpayment as well as a new notice of waiver rights.  
Inasmuch as the appellant had previously timely requested 
waiver of the first overpayment, it is clear that she was 
aware of her right to submit an application for a waiver and 
of the procedures for submitting the application.  

The appellant has indicated that she felt that her request 
for waiver of recovery of the overpayment had been granted 
and was unaware that a separate overpayment had been created.  
However, the record reflects that, after the appellant had 
been informed that collection of the original overpayment had 
been waived, the RO provided her with separate notices as to 
the proposal to terminate her pension benefits retroactively 
and notice of actual termination of her pension benefits with 
the resulting creation of an overpayment, as well as the 
separate correspondence from the Debt Management Center which 
informed her of the exact amount of the second overpayment as 
well as the waiver procedures and the 180 day time limit 
within which to request a waiver.  Accordingly, the appellant 
was aware, or should have been aware, that an additional 
overpayment had been established based on a separate and 
distinct award action which terminated, rather than reduced, 
her pension benefits retroactively.

While the appellant has submitted various statements in 
support of her request for waiver, her principle contention 
has been that she did not receive notification of the 
requirement that such request for waiver be filed within 180 
days of the date of notice of the indebtedness.  

Despite the appellant's contentions, as noted above, the 
evidence shows that notice of her second indebtedness (the 
indebtedness at issue) was furnished to her at her address of 
record in October 1997 by the Debt Management Center.  This 
letter was not returned as undeliverable.  This notice 
include information about her right to request a waiver.  

The first evidence of the appellant's dissatisfaction with 
this indebtedness or request for waiver was received from her 
Congressional Representative in December 1998.  This 
correspondence is the first communication which could be 
construed as a request for a waiver of recovery of 
overpayment.  This request was submitted and received more 
than a year after the appellant was informed of the 
indebtedness in October 1997.  The evidence does not show 
that the appellant requested waiver of collection of the 
second overpayment prior to December 1998.  As the law 
requires that a request for waiver of indebtedness shall be 
made within 180 days following the date of notice of said 
indebtedness, the Board concludes that the appellant's 
request for waiver of recovery of an overpayment of $5,686.00 
was untimely.

In finding that the appellant's waiver request was untimely, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the timeliness of a 
claim is a threshold matter.  If the claim is untimely, VA 
has no jurisdiction to consider the claim on the merits.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
appellant's request for a waiver of recovery of an 
overpayment of VA disability benefits was not timely filed, 
her claim must be denied.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  
However, in the present case as the law, mandated by statute, 
and not the evidence is dispositive of this claim, the VCAA 
is not applicable.  See Mason v. Principi, No. 01-45 (U.S. 
Vet. App. May 24, 2002); see also, Barger v. Principi, No. 
97-1775 (U.S. Vet. App. May 24, 2002) (holding that 
38 U.S.C.A. § 5103(a) contains its own notice provisions and 
the notice and duty to assist provisions of the VCAA are not 
applicable in an issue of timely of request for a waiver of 
death pension benefits).

Even if the VCAA were applicable to the present case, the 
notice and duty to assist provisions have been satisfied.  
The appellant has been notified of the information necessary 
to substantiate her claim by means of a June 1999 statement 
of the case.  Additionally, the evidence does not show, nor 
does the appellant reference, any additionally pertinent 
evidence that is probative to question of timely of her 
waiver request.  Thus, VA has completed all development of 
this claim that is possible without further input by the 
appellant.  She has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $5,686 
was not timely filed and the appeal is denied.




		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

